Citation Nr: 0948581	
Decision Date: 12/28/09    Archive Date: 01/13/10	

DOCKET NO.  07-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from May 1966 to 
February 1968.  He served in Vietnam from March 1962 until 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The service treatment records show no complaints, 
findings, or treatment for hearing loss or tinnitus, or head 
or ear injury or trauma at any time during service, the 
Veteran's hearing was tested as entirely normal by 
audiometric examination at service separation, the Veteran 
specifically noted at separation that he did not have any ear 
trouble or hearing loss, there is a complete absence of any 
objective evidence that the Veteran sought or required 
treatment for hearing loss or tinnitus at any time during or 
for many decades after service separation, and the only 
competent medical opinion on file is against the Veteran's 
claims.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in November 2005, 
prior to the issuance of the rating decision now on appeal in 
February 2006.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The notice requirements are satisfied.  

Service treatment and personnel records were already on file, 
as were early VA inpatient and outpatient treatment records 
commencing in 1996.  The Veteran was provided a VA 
audiometric examination which included a review of the claims 
folder and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  All known available evidence has 
been collected and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for any disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court in 
Hensley also pointed that 38 C.F.R. § 3.385 does not preclude 
an allowance of service connection for a current hearing 
disability, where hearing was considered to be within normal 
limits at service separation, but it is necessary for an 
appellant to present evidence which shows that hearing loss 
first demonstrated many years after service is actually 
causally related to injury or disease or acoustic trauma 
incurred or aggravated during military service.  Id., at 159.  

Analysis:  The Veteran filed his initial claim for service 
connection for hearing loss and tinnitus in September 2005, 
at age 63, some 37 years after he was separated from service.  
It is the Veteran's central contention that current hearing 
loss and tinnitus is attributable to acoustic trauma he 
experienced during service in Vietnam where he performed 
duties with an artillery unit.  He has specifically argued a 
continuity of symptoms of tinnitus ever since service.  

The service treatment records do not contain any complaints, 
findings, treatment or diagnosis for hearing loss, tinnitus, 
or head or ear injury or trauma at any time during service.  
The Veteran was seen on a single occasion in December 1967 
with complaints of a sore throat moving to his left ear.  He 
was provided an alkaline aromatic and advised to quit 
smoking.  The records are entirely silent for any additional 
complaints with respect to the left ear at any time during 
the remainder of military service.  

The physical examination for separation from service included 
an audiometric examination which showed that the pure tone 
decibel thresholds for speech (3,000 Hertz not tested) were 
entirely normal.  The examination report also noted that the 
nose, sinuses, ears and drums were normal.  Additionally, in 
completing his own Report of Medical History at the time of 
service separation examination, he affirmatively noted that 
he did not have ear trouble, running ears or hearing loss.  
Following separation from service, the Veteran presented no 
objective medical or other evidence which shows or suggests 
that he had chronic symptoms of tinnitus or hearing loss for 
many years following service separation.  

The Veteran initially filed a claim for service connection 
for an unrelated disability with VA in 1996, but there was no 
claim for hearing loss and tinnitus at this time.  Moreover, 
there are a significant quantity of medical records 
commencing in 1996 with VA, both inpatient and outpatient, 
and none of these records include any complaints, findings or 
treatment for hearing loss or tinnitus.  

The records show that the Veteran initially sought a VA 
audiology consultation in November 2005 after filing of his 
claim for service connection.  At that time, he reported a 
positive history of noise exposure during service and also an 
occupational noise exposure following service in civilian 
employment which included participation in a hearing 
conservation program.  He reported no recreational noise 
exposure.

The Veteran was subsequently provided a VA audiometric 
examination which included a review of the claims folder and 
a request for opinions later the same month in November 2005.  
At that time, audiometric examination showed, for the first 
time, that the Veteran met the threshold requirements for 
recognition of hearing loss disability for each ear in 
accordance with 38 C.F.R. § 3.85.  Notably, hearing loss for 
each ear was only mild to moderate sensorineural hearing 
loss, and speech discrimination was nearly perfect at 
100 percent for the right ear and 98 percent for the left 
ear.  The Veteran again reported exposure to acoustic trauma 
during overseas service in Vietnam.  He reported working as a 
journeyman pipefitter following service from 1968 to 1994, 
and that he participated in a hearing conservation program 
from approximately 1985 until his retirement in 1994.  He 
reported that he initially used hearing protection 
inconsistently, but became more consistent in the later years 
of employment.  The Veteran again reported a chronic tinnitus 
since military service.  

The VA audiologist reviewed the claims folder thoroughly and 
noted that the Veteran's hearing tested normally by 
audiometric examination at the time of service separation.  
She noted that noise exposure during military service was 
certainly conceded, but still provided an opinion that 
current hearing loss and tinnitus were likely unrelated to 
acoustic trauma during service because audiometric 
examination at separation was normal and there were no 
complaints of hearing loss or tinnitus at any time during or 
for years after service, and also because the Veteran had 
filed unrelated claims for VA disability in 1996 which did 
not mention hearing loss and tinnitus.  Hearing loss and 
tinnitus were not objectively documented in any medical 
evidence until 2005.  She noted that the Veteran reported a 
remote history of alcohol abuse after service which could 
also be medically associated with symptoms of tinnitus.

The Board finds that a clear preponderance of the evidence on 
file is against the Veteran's claims for service connection 
for hearing loss and tinnitus.  Again, VA will certainly 
concede that the Veteran was exposed to a degree of acoustic 
trauma during military service in Vietnam.  Nonetheless, 
there were simply no complaints or findings of either problem 
at any time during service, audiometric examination at 
service separation was entirely normal, and most notably the 
Veteran himself in completing a report of medical history in 
conjunction with his service separation examination 
affirmatively noted that he did not have hearing loss, or ear 
trouble of any kind.  

Aside from the Veteran's subjective complaints of chronic 
tinnitus ever since service, there is a complete absence of 
any objective evidence showing chronicity of hearing loss or 
tinnitus symptoms at any time during or for some 37 years 
after he was separated from service.  And, even when hearing 
loss for VA purposes is first shown in 2005, it is not more 
than mild to moderate in degree for each ear with nearly 
perfect speech discrimination scores.  The audiologist noted 
that hearing loss and tinnitus were generally of the same 
etiology, and yet hearing acuity at service separation was 
normal.  The audiologist found it much more likely that 
current hearing loss and tinnitus was attributable to post-
service noise exposure which included many years in an 
industrial environment.  The Board notes that private 
employment rarely offers a hearing loss conservation program 
unless their employees are known to be involved in a loud 
noise environment.  The Veteran reported participating in a 
hearing conservation program during many years of private 
employment.  

Finally, the Board does not find the Veteran's report of 
chronicity of symptoms of tinnitus ever since service to be 
particularly credible.  The most obvious inconsistency in the 
claims folder is that although the Veteran now claims to have 
tinnitus ever since overseas military service, he 
specifically and affirmatively noted that he had no problems 
with his ears or hearing in the Report of Medical History 
which he personally completed at the time he was examined for 
service separation in 1968.  He did not complain of hearing 
loss and tinnitus at the time he filed his initial claim for 
VA disability compensation in 1996.  The Board also notes 
that although the Veteran informed the VA audiologist that he 
had worked as a pipefitter from 1968 to 1994, in an earlier 
VA examination on file from September 1996, the Veteran 
reported that immediately after service, he had worked for 
about a year for the St. Joseph Industrial Rubber Company, 
and then was employed as an apprentice with an auto 
specialties company, then was employed with the Clark 
Equipment Company for the next four years, then worked for 
about five years at odd jobs, and then finally became 
employed as a journeyman pipefitter for the last nine years.  
He then indicated that he had been employed with the 
Manchester Plastic Company where he continued to be employed 
up until the time of this VA examination in 1996.  Under 
either employment history provided, the Veteran certainly is 
shown to have worked for many years in a loud noise 
environment, much longer than he served overseas in Vietnam 
in 1967-8.  


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


